DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/590,159 filed on 10/01/2019 in which claims 1-17 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement filed on 10/01/2019 has been made of record and is being considered and an initialed copy is attached herewith.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claim 8, insert, --.-- at the end of the claim after the word “traction battery”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed over the prior art of record.
While electrochemical impedance spectroscopy is well known and computing a real or complex impedance from excitation or perturbation signals is also well known in the art where average or DC value of the harmonics are used to compute the DC resistance of the device under 
As in claim 1: A vehicle traction battery system comprising among other patentable features, a bus bar electrically connected between an adjacent pair of series connected cells; and circuitry configured to inject a sinusoidal current waveform through the bus bar, apply a gain to an overall voltage of' the bus bar caused by the sinusoidal current waveform to generate an amplified overall voltage of the bus bar, filter the amplified overall voltage of the bus bar to reject noise and preserve a sinusoidal voltage waveform contained by the amplified overall voltage of the bus bar to generate a filtered overall voltage of the bus bar, sample the filtered overall voltage to generate a sampled filtered overall voltage, multiply the sampled filtered overall voltage by digital data defining the sinusoidal current waveform to compute a magnitude of the sinusoidal voltage waveform, … filter the amplified overall voltage of the bus bar to reject AC portions of a spectrum of the amplified overall voltage greater than a predefined frequency and preserve a DC portion of-the spectrum, divide the DC portion of the spectrum by the resistance of the bus bar to compute a magnitude of current through the traction battery, sample the magnitude of current through the traction battery to identify an instantaneous magnitude of current through the traction battery, and charge the traction battery according to the instantaneous magnitude.
Claims 2-7 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
Claim 8 recites substantially the method for performing the same limitations as the device recited above in claim 1 and is therefore allowable for the same reasons.
Claims 9-14 depend either directly or indirectly from claim 8 and therefore are allowed for the same reasons.
As in claim 15: A vehicle traction battery system comprising: a traction battery including a plurality of series connected cells; a bus bar electrically connected between an adjacent pair of the series connected cells; and circuitry configured to inject a sinusoidal current waveform through the bus bar, obtain a magnitude of a sinusoidal voltage waveform contained by an overall voltage of the bus bar that is caused by the sinusoidal current waveform from a sampled and filtered version of the overall voltage and digital data defining the sinusoidal current waveform, obtain a resistance of the bus bar from the magnitude of the sinusoidal voltage waveform and a measured magnitude of the sinusoidal current waveform, and obtain a magnitude of current through the traction battery from a DC portion of a spectrum of the overall voltage and the resistance of the bus bar.
Claims 16-17 depend directly from claim 15 and therefore are allowed for the same reasons.
Examiner found WO 2020/142398 to CHUNG ET AL., (Chung) to be the closest prior art of record in which an apparatus and method for characterizing and managing series stacked energy storage cells. Chung discloses and shows in Fig. 1, a plurality of series connected cells(112A…112E); and circuitry  and circuitry configured to inject a sinusoidal current waveform through the bus bar, obtain a magnitude of a sinusoidal voltage waveform contained by an overall voltage of the bus bar that is caused by the sinusoidal current waveform from a sampled and filtered version of the overall voltage and digital data defining the sinusoidal current waveform, obtain a resistance of the bus bar from the magnitude of the sinusoidal voltage (Electrochemical Impedance Spectroscopy (EIS) such as AC test as discussed in ¶[0026]-[0028]).
However, Chung does not teach or reasonably suggest, among other patentable features, a bus bar electrically connected between an adjacent pair of the series connected cells….circuitry configured to inject a sinusoidal current waveform through the bus bar, obtain a magnitude of a sinusoidal voltage waveform contained by an overall voltage of the bus bar that is caused by the sinusoidal current waveform from a sampled and filtered version of the overall voltage and digital data defining the sinusoidal current waveform …and obtain a magnitude of current through the traction battery from a DC portion of a spectrum of the overall voltage.
USPAT 6,002,238 to Champlin discloses a method and apparatus for measuring complex impedance of cells and batteries. However, Champlin does not teach or reasonably suggest, among other patentable features, a bus bar electrically connected between an adjacent pair of the series connected cells….circuitry configured to inject a sinusoidal current waveform through the bus bar, obtain a magnitude of a sinusoidal voltage waveform contained by an overall voltage of the bus bar that is caused by the sinusoidal current waveform from a sampled and filtered version of the overall voltage and digital data defining the sinusoidal current waveform …and obtain a magnitude of current through the traction battery from a DC portion of a spectrum of the overall voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 8,378,688 to Ohkura discloses the general state of the art regarding, a capacity maintenance ratio determination device that includes an impedance measurement unit and a capacity estimation unit.
USPAT 6,002,238 to Champlin discloses a method and apparatus for measuring complex impedance of cells and batteries.
US 2014/0063873 to Acker et al., (Acker) discloses the general state of the art regarding method and apparatus for inverter output current harmonic reduction.
US 2014/0218042 to Koba et al., (Koba) discloses the general state of the art regarding a battery state detection device.
USPAT 10,507,734 to Oguma et al., (Oguma) discloses the general state of the art regarding a battery state estimating apparatus.
WO 2020/142398 to CHUNG ET AL., (Chung) to be the closest prior art of record in which an apparatus and method for characterizing and managing series stacked energy storage cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 22, 2021